Appellant made no motion to quash the indictment herein. After conviction he made a motion for new trial on February 27th couched in the most general terms and making no attack upon the indictment at all. On March 9th following appellant filed an amended motion for new trial at the end of which appears a complaint that the allegation in the indictment referred to *Page 367 
"a pot or boiler" and that this is an alternative pleading. The motion for rehearing herein is based altogether on the proposition that the court erred in overruling a motion in arrest of judgment based on the ground of said alternative pleading referred to. We do not think the matter complained of constitutes proper ground for objection to the indictment. Thomas v. State, 18 Texas Crim. App., 213, which expressly differentiates two of the cases cited by appellant. Hofheintz v. State, 45 Tex. Crim. 117; Figueroa v. State, 71 Tex.Crim. Rep.; White v. State, 70 Tex.Crim. Rep.. The statute requires a motion in arrest of judgment to be filed within two days after conviction, (Art. 848, Vernon's C.C.P.) The first attack upon the indictment was made as part of an amended motion for new trial filed more than ten days after conviction and assigning no reason why a proper motion in arrest of judgment had not been sooner filed. Manifestly this came too late.
The motion for rehearing will be overruled.
Overruled.